Title: To George Washington from George Walton, 11 June 1785
From: Walton, George
To: Washington, George

 

Sir,
Savannah, 11 June, 1785.

I recollect, that, in the autumn of 1776, when the armies which contended for the Empire of the new Hemisphere viewed each other on the peninsula of Haarlem, you spoke to me particularly of Capt. McKay, who, in a former war for the same object, had shared the dangers and glory of some critical situations with your Excellency. This worthy and respectable old gentleman, now makes a tour to the Northward; and I think principally to pay his respects to the man whom he has such just and honorable cause to remember.
It gives me, too, the oppertunity of congratulating you, tho late, upon the happy, perfect and splendid close of the war which the fates imposed upon you to conduct thro’ Superior difficulties. And, as it will be always, no doubt, a high gratification to your feelings, to See the effects of the Revolution prosperous and in order, it also gives me the occasion to assure you, that, whatever may have happened, or later calumnies taken place, this State is in the most flourishing condition, and its government, in all its departments, in system, harmony and efficiency. In viewing its advantages the mind opens into expansity.
I beg, Sir, my particular respects to Mrs Washington. With regard to yourself, we were flattered, some time ago, with seeing you this way: whenever that shall take place, none will be more happy than, Sir, Your most obedient, and very humble Servt

Geo. Walton

